6 So.3d 656 (2009)
William C. KATKER, III, Appellant,
v.
Anthony FARERI, Fareri Financial Group, Inc., and Fareri Financial Services Inc., Appellees.
No. 4D07-2989.
District Court of Appeal of Florida, Fourth District.
March 4, 2009.
Rehearing Denied May 7, 2009.
*657 Bonnie S. Satterfield of Bonnie S. Satterfield, P.A., Coral Springs, for appellant.
Anthony Fareri, Boca Raton, pro se; Michael L. Feinstein and Valorie S. Chavin of Michael L. Feinstein, P.A., Fort Lauderdale, (Withdrawn counsel is no longer retained for appellees).
PER CURIAM.
The final judgment is amended to specify that the award of $3,443 is for breach of the employment contract and not quantum meruit and, as amended, is hereby affirmed.
GROSS, C.J., FARMER, J., and MAASS, ELIZABETH T., Associate Judge, concur.